Citation Nr: 0815276	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03- 21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for a bilateral 
eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1973 
to September 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In April 2005, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record.  At that time, he withdrew 
his claim for entitlement to special monthly pension based on 
a need for aid and attendance or being housebound.

In a September 2005 decision, the Board declined to reopen 
the veteran's previously denied claim for service connection 
for a stomach condition, and denied his claims for service 
connection for a back disorder, migraine headaches, allergic 
retinitis, bipolar disorder, acid reflux, arthritis of the 
low back, feet, hands, and right shoulder, a disability 
manifested by high cholesterol, residuals of a mini-stroke, 
and a disability manifested by exposure to ionizing 
radiation.  At that time, and in April 2007, the Board 
remanded the veteran's claim regarding service connection for 
a bilateral eye disorder to the RO for further development.


FINDINGS OF FACT

1.	In an April 1980 rating decision, the RO denied the 
veteran's claim for an eye disorder, on the basis that 
he had a congenital disorder that was not classified as 
a disease or injury.  The veteran was notified in 
writing of the RO's determination and did not appeal.  
The initial letter was returned by is indicated to have 
been resent and that apparently was not returned.

2.	The evidence added to the record since the April 1980 RO 
decision that denied the veteran's claim for a bilateral 
eye disorder is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
claim for service connection for an eye disorder.

3.	Refractive errors of the eye are not disabilities within 
the meaning of legislation providing for VA benefits.


CONCLUSION OF LAW

The April 1980 RO decision that denied the veteran's claim 
for a bilateral eye disorder is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a bilateral eye 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. 

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the February 
2008 supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  Furthermore, as the appellant's request to reopen 
his previously denied claim for service connection is being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In December 2002 and February 2003 letters, issued prior to 
the May 2003 rating decision on appeal, and in October 2005 
and April 2007 letters, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The Board 
notes that these letters incorrectly characterized the 
veteran's claim as entitlement to service connection for a 
bilateral eye disorder, rather than whether new and material 
evidence was received to reopen that claim.  However, the 
April 2007 letter specifically addresses the essentials of 
completing a claim for new and material evidence regarding 
the veteran's claim for a bilateral eye disorder.  We 
therefore conclude that appropriate notice has been given in 
this case.  

Also, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified of the evidence and information necessary to reopen 
the claim for service connection for a bilateral eye disorder 
in the April 2007 letter.  

Further, the previously adjudicated claim denied by the RO in 
an unappealed April 1980 rating decision was entitlement to 
service connection for an eye condition that is the subject 
of the veteran's current claim on appeal, now characterized 
by the RO as a bilateral eye disorder.  As the claim for 
service connection for a bilateral eye disorder was 
previously adjudicated in the prior final denial that 
addressed the same disability it must, initially, be 
considered on the basis of whether new and material evidence 
was received to reopen the previously denied claim.  See Kent 
v. Nicholson, supra; but see Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar.26, 2007) (to the effect that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury; and the 
two claims must be considered independently).

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes the RO's 
repeated efforts to obtain records of the veteran's treatment 
at the Miami Valley Hospital (MVH).  In January 2003 and, 
again, in February 2006, the MVH said it was unable to locate 
records for the veteran and requested additional information, 
such as his full name and the reason for the treatment.  
However, the Board notes that such information was provided 
on the veteran's signed releases and can only conclude that 
the hospital no longer has any records regarding the 
veteran's purported treatment.  

The Board also notes that the record includes a May 2007 VA 
outpatient record to the effect that the veteran received 
Social Security Administration (SSA) disability benefits for 
two years, although the nature of his disability (or 
disabilities) was not described.  While records associated 
with the SSA's decision are not in the claims file, even 
assuming that the veteran was awarded SSA benefits due to his 
claimed eye disorder, the SSA decision is not considered 
sufficient to overcome the objective evidence of record as to 
the origin of the veteran's bilateral eye disorder.  

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New and Material Evidence

An April 1980 rating decision denied the veteran's claim for 
service connection for a bilateral eye disorder on the basis 
that he had a congenital disorder that was not an injury or 
disease.  The veteran was notified in writing of the RO's 
decision and did not appeal, and it became final.  It is 
noted that the letter informed him that his eye disorder was 
not a disease or injury for which VA benefits were paid.  It 
is noted that the letter was initially returned, but then 
appears to have been resent.  There is no indication that 
this letter was not delivered.  

The evidence of record at the time of the RO's April 1980 
decision that denied the veteran's claim for a bilateral eye 
disorder included his service medical records.  When examined 
for entry into service in July 1973, the veteran's 
uncorrected visual acuity for distance was 20/30 in each eye, 
corrected to 20/20, bilaterally.  An August 1974 
ophthalmologic consultation report indicates that the veteran 
was referred for examination due to decreased vision.  He was 
diagnosed with astigmatic emmetropia.  His uncorrected visual 
acuity for distance was 20/25 in the right eye and 20/20 in 
the left eye, and was 20/20 bilaterally for near vision.  
Results of an ophthalmologic examination performed in 
December 1975 were within normal limits.  It was noted that 
this was a pre-placement examination and he would be working 
with laser beams.  His uncorrected visual acuity was 20/30 in 
each eye.  Results of a January 1979 "lasier" exam indicate 
uncorrected visual acuity was 20/60-2 and 20/80, corrected to 
20/20, bilaterally. 

Service records indicate that the veteran's military 
occupational specialty in service was Avionic sensor system 
specialist. 

Also of record at the time of the RO's April 1980 
determination was a February 1980 VA eye examination report.  
The veteran complained of having a weak right eye.  Corrected 
visual acuity for distance was 20/20+ and 20/15.  The 
clinical impression was myopic astigmatism in both eyes and a 
history of exophoria, none evident on current examination; 
and the veteran was advised to continue wearing his glasses.

The April 1980 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the April 
1980 RO decision, which was the last final adjudication that 
disallowed the appellant's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the appellant's previously denied 
claim was received by the RO in September 2002.  The evidence 
added to the record since the April 1980 rating decision that 
denied the veteran's claim for service connection for a 
bilateral eye disorder includes VA and private medical 
records, dated from 1999 to 2007, medical articles submitted 
by the veteran regarding the effect of laser rays, and his 
and others' oral and written statements in support of his 
claim.

An August 1999 VA medical record indicates that the veteran 
had a refraction error and was referred to the eye clinic.

In July 2001, the veteran was seen in the VA outpatient eye 
clinic.  It was noted that he complained of glare and 
asthenopia in his left eye more than the right eye with 
bright sunlight and while driving at night due to headlights 
and streetlights.  He reported itching and tearing in both 
eyes due to ocular allergies about once or twice a week.  He 
reported asthenopia and slight blur with near working while 
wearing "PAL Rx" (prescription eyeglasses) that were one 
year old.  He had clear and comfortable vision at a distance 
with the prescription.  His last eye exam was a year earlier.  
On examination, visual acuity for distance was 20/25-2 in the 
right eye and 20/25 in the left eye; near visual acuity was 
20/20-1 in the right eye and 20/30 in the left eye.  The 
clinical assessment was increased intraocular pressure in the 
left eye with slight optic nerve head elevation and clear 
Humphrey visual field, and myopic astigmatism with 
presbyopia, bilaterally.  The veteran was advised to return 
to the clinic in six months for a check of his intraocular 
pressure and Humphrey visual field, and a dilated fundus 
examination.  A new bifocal prescription with a change for 
his near prescription was rendered.

In April 2002, the veteran had a follow up examination in the 
VA eye clinic.  He reported increased intraocular pressure in 
the left eye with pain, especially if he drove a lot or did 
not get enough sleep, that he described as a throbbing ache 
that was relieved with Ibuprofen and sleep.  He reported 
having surgery on his left eye was deeper than surgery on his 
right eye to remover tumors.  He used over-the-counter 
artificial tears that relieved itching and redness.  Visual 
acuity for distance was 20/25 in the right eye and 20/25 in 
the left eye.  The clinical impression was slight optic nerve 
head elevation in eyes, not causing visual field loss and 
that appeared to be a normal variation of optic nerve 
appearance with equal intraocular pressure on examination.  
Mild allergic conjunctivitis was also noted.  The veteran was 
advised to monitor his eyes in the next year and return to 
the clinic if he had increased pain or color desaturation. 

According to an August 2002 VA outpatient neurology clinic 
record, the veteran was examined regarding a severe headache 
he experienced the previous month.  He gave a past medical 
history of having "tumors cut off of his eyes" about 20 
years ago.  Since then, when he drove a lot, his left eye 
felt swollen and he had a left retro orbital headache.  It 
was noted that "[t]he eye doctor has said that he sees no 
problem".  The clinical impression was that the veteran had 
migraine headaches and chronic daily headaches thought 
related to daily Excedrin use.

An August 2002 private radiology report indicates that x-ray 
of the veteran's bilateral orbits revealed no evidence of a 
metallic foreign body.

In January 2003, the veteran submitted a written statement to 
the effect that he was undergoing rehabilitation training 
through the State of Ohio Bureau of the Visually Impaired.  
In a January 2003 VA medical record, a social worker noted 
that the veteran said he was locked into training through the 
Bureau of Vocational Rehabilitation due to physical problems.

Also in January 2003, the veteran was seen in the VA 
outpatient clinic and complained of a left eye foreign body 
sensation with a history of tumors that were removed from 
both globes 20 years earlier.  He was referred to the 
ophthalmology clinic due to his report of an undetermined 
sensation of grating or foreign body or mass.

In February 2003, the veteran was examined by an optometrist 
in the VA outpatient eye clinic for reduced vision thought to 
possibly be possibly be caused by transient or ischemic 
events/papilledema and examined by an optometrist.  He gave a 
vague ocular history of outpatient removal of pterygia from 
the front of his eyes in the 1970s.  (The examiner noted that 
these were benign superficial growths found on the nasal 
conjunctival surface of the eye.)  He said his eye pressure 
was regularly monitored and he had a family history of 
glaucoma.  He also reported a possible history of transient 
ischemic events (mini strokes and headaches) and a diagnosis 
of optic nerve swelling (papilledema).  He brought a magnetic 
resonance image (MRI) that showed patchy lesions.  The 
examiner said current examination revealed that the veteran's 
hyperemic nerve head changes were consistent with optic nerve 
swelling reported at his last eye exam, considered 
significant and required follow up.  Visual goals included 
controlling glare, decreasing eye strain at the computer and 
seeing small detail.  He currently used a hand-held 
magnifier.  Visual fields were normal on the Goldman and 
Humprehy's visual field tests; contrast sensitivity was 
normal; a +2 pterygia nasal in both eyes was noted.  Visual 
acuity for distance was 20/20, bilaterally.  

A June 2003 letter indicates that the Rehabilitation Service 
Commission of the Bureau of Disability Determination in Ohio 
said that more information was needed regarding the veteran's 
claim for Social Security Administration (SSA) disability 
benefits.
During his April 2005 Board hearing, the veteran testified 
that during his United States Air Force military service, he 
worked on various Avionic sensor and Laser systems (see 
hearing transcript at page 3).  He believed that he was 
exposed to radiation on the flight line (Id.).  Post service, 
he had eye problems and said he was treated by Dr. T. at the 
MVH, who diagnosed him with eye tumors, that were treated 
surgically in approximately 1980 (Id.).  The veteran said 
that Dr. T. said the eye tumors were caused by working around 
the electronics, specially the laser systems (Id. at 5).  He 
indicated that VA currently treated him for his eye disorder 
and physicians told him the tumors were possibly coming back, 
his left eye was very weak and required special lenses, and 
he was very light sensitive (Id.).  He said his growths 
started as small growths and, when they enlarged, had to be 
surgically removed (Id. at 12).  This was the same surgery he 
underwent in 1980 at MVH (Id).  

According to a May 2007 VA outpatient record, the veteran had 
a past medical history of eye surgery for bilateral 
pterygium.

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no evidence of a 
currently diagnosed eye disorder related to service.  It does 
not correct the deficits in the evidence at the time of the 
RO's decision in April 1980, nor does it otherwise raise a 
reasonable possibility of substantiating the claim.  Indeed, 
the record remains negative for any competent medical 
evidence of a nexus between the veteran's service and any 
current bilateral eye disorder.

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Presbyopia, more commonly known as farsightedness, is defined 
as impairment of vision due to advancing years or old age.  
Id. at 1349.  Myopia and presbyopia are refractive orders of 
the eyes that are not generally eligible for disability 
compensation.  See 38 C.F.R. § 3.303(c).  In fact, the July 
2001 and April 2002 outpatient records that diagnosed myopic 
astigmatism noted no other problems.  

The veteran has contended that service connection should be 
granted for bilateral eye disorder variously diagnosed as 
myopia and presbyopia with astigmatism. Although the evidence 
shows that the veteran currently has these visual disorders, 
no competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, the service medical records are 
entirely negative for any complaints of, or treatment for, an 
eye disorder, and merely diagnosed astigmatic emmetropia.  
More importantly, in February 1980, a VA examiner diagnosed 
myopic astigmatism bilaterally with a history of exophoria 
and an August 2002 VA neurology outpatient record indicates 
that the veteran reported his eye doctor saw no problem.  In 
short, no medical opinion or other medical evidence relating 
the veteran's myopia and presbyopia with astigmatism to 
service or any incident of service has been presented.

The veteran vigorously contends in his written and oral 
statements that he was exposed to laser rays and such 
exposure led to his current condition.  However, there is no 
competent medical or scientific evidence to support this 
contention.  As a lay person, the veteran is not qualified to 
offer a medical opinion as to etiology of his disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In support of his claim that he has a bilateral eye disorder 
attributable to exposure to laser rays, the veteran points to 
general medical literature from an Internet source regarding 
the effect of ionizing radiation (submitted in September 
2002) and the effect of radar microwaves (submitted in 
November 2005) that caused ocular damage.  The Board notes, 
however, that these documents contain no specific findings 
pertaining to this veteran's manifestation of an eye 
disorder.  As a lay person, relying on a generic medical 
treatise, the appellant is not qualified to render a medical 
opinion as to the etiology of the cause of his alleged 
bilateral eye disorder.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).

Furthermore, records indicate that the veteran has told 
examiners (including in April and August 2002 and January 
2003) that tumors were removed from his eyes although, in 
February 2003, a VA optometrist speculated that the veteran 
may have had surgical removal of benign superficial growths 
called pterygia.  Nor is there any objective medical evidence 
to link the veteran's benign superficial growths to service.

Here, as was the case at time of the RO's April 1980 
decision, the objective and competent evidence fails to 
demonstrate that the veteran has an acquired bilateral eye 
disorder as a result of active military service.  There is no 
objective evidence of his exposure ionizing radiation in 
service.  The pathology in service is not a disease or injury 
for VA purposes, and there is no evidence of superimposed yet 
pathology noted in service or thereafter that is attributed 
to service.

In addition, and contrary to the veteran's assertions, he 
does not meet the burden of presenting evidence as to medical 
cause and effect, or a diagnosis, merely by presenting his 
own statements, because as a layperson she is not competent 
to offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his bilateral eye disorder.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that adequately supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
bilateral eye disorder related to service.  Thus, this claim 
would, even if reopened, be denied.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304 (2007).

Consequently, the Board finds that the evidence received 
since the April 1980 RO decision that denied the veteran's 
claim for service connection for a bilateral eye disorder is 
cumulative of the evidence previously considered by the RO 
and does not raise a reasonable possibility of substantiating 
the claim to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the April1 
1908 decision that denied entitlement to service connection 
for a bilateral eye disorder is not new and material, it 
follows that the claim for service connection for a bilateral 
eye disorder may not be reopened.



ORDER

The application to reopen the previously denied claim for 
entitlement to service connection for a bilateral eye 
disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


